                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS
                           DALLAS DIVISION

ALFONSO D. RYAN,                            )
    ID # 1908394,                           )
          Petitioner,                       )
vs.                                         )    No. 3:16-CV-3271-K
                                            )
THE STATE OF TEXAS,                         )
         Respondent.                        )

        ORDER ACCEPTING FINDINGS AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE

      After reviewing all relevant matters of record in this case, including the initial and

supplemental Findings, Conclusions, and Recommendation of the United States

Magistrate Judge and any objections thereto, in accordance with 28 U.S.C. § 636(b)(1),

the Court is of the opinion that the Findings and Conclusions of the Magistrate Judge

are correct and they are accepted as the Findings and Conclusions of the Court. For the

reasons stated in the initial and supplemental Findings, Conclusions, and

Recommendation of the United States Magistrate Judge, the petition for habeas corpus

filed pursuant to 28 U.S.C. § 2254 is DENIED with prejudice.

      SO ORDERED.

      Signed October 3rd, 2018.




                                                 ED KINKEADE
                                                 UNITED STATES DISTRICT JUDGE
